PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2471


FERNANDO CONTRERAS ALCALA,

                Plaintiff - Appellant,

           v.

CLAUDIA GARCIA HERNANDEZ,

                Defendant - Appellee.



                             No. 15-2507


FERNANDO CONTRERAS ALCALA,

                Plaintiff - Appellee,

           v.

CLAUDIA GARCIA HERNANDEZ,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence.    R. Bryan Harwell, District
Judge. (4:14-cv-04176-RBH)


Argued:   March 22, 2016                   Decided:   June 15, 2016


Before KING, AGEE, and FLOYD, Circuit Judges.
Affirmed by published opinion.    Judge Floyd wrote the opinion,
in which Judge King and Judge Agee joined.


ARGUED: Matthew Adams Abee, Thomas William McGee, III, NELSON
MULLINS RILEY & SCARBOROUGH LLP, Columbia, South Carolina, for
Appellant/Cross-Appellee.  Kevin Roger Eberle, EBERLE LAW FIRM,
LLC, Charleston, South Carolina, for Appellee/Cross-Appellant.
ON BRIEF: Brendan P. Barth, Nicholas W. Lewis, BARTH, BALLENGER
& LEWIS, LLP, Florence, South Carolina, for Appellee/Cross-
Appellant.




                               2
FLOYD, Circuit Judge:

     In June 2013, Appellee Claudia Garcia Hernandez (Mother)

removed    her     two    minor      children       from      their     home       in   Mexico.

Mother    crossed    into      the    United       States      with     the    children       and

arrived in South Carolina in August 2013.                            In October 2014, the

children’s        biological      father,          Appellant         Fernando        Contreras

Alcala (Father), petitioned for return of the children to Mexico

pursuant     to    the    Hague      Convention          on    the     Civil       Aspects     of

International        Child      Abduction          (the       “Hague        Convention”        or

“Convention”),           Oct. 25, 1980, T.I.A.S. No. 11670, 19 I.L.M.

1501.      The district court found that Mother’s removal of the

children     was     wrongful         under        the     Convention,         which       would

ordinarily    require       the      district       court      to    order     the      children

returned to Mexico.            The district court further found, however,

that the children were now settled in their new environment and

that the Convention did not require a return order under the

circumstances.           The    district          court       declined        to   order      the

children returned, and Father appealed.                          We conclude that the

district court correctly applied the Convention and therefore

affirm.



                                              I.

     The    underlying         facts    are        drawn      from    the     order      of   the

district court, which was entered subsequent to a bench trial.

                                              3
                                            A.

        Father, Mother, and both minor children, F.C.G. and A.C.G.,

are Mexican nationals.               Although Father and Mother were never

married,      in    early     2013   they    were     living   together   with        the

children in Cosolapa, Oaxaca.                At that time, the children were

approximately eight- and two-years old, respectively.

       Mother began discussing with Father her desire to move with

the children to the United States.                     Father, however, did not

want to move to the United States.                    On June 17, 2013, Mother

took    the    children,       without      telling    Father,    and   went     to    a

relative’s home in a neighboring town.                     The next day, Father

complained         to   the     local    authorities.            He   informed        the

authorities that Mother had expressed a desire to move to the

United States and that Mother had family already living there.

       Mother, with the assistance of family and friends, made her

way with the children to the border.                      She and the children

entered the United States without authorization around July 2,

2013.     Mother and the children subsequently arrived in Florence,

South Carolina, on August 22, 2013.                     Mother’s mother and two

sisters had previously settled in Florence after entering the

United States without authorization sometime in 2004 or 2005.

The sisters completed schooling through high school in Florence.

Both sisters own and operate small businesses in the area, as

does their mother.            The sisters participate in the Department of

                                             4
Homeland    Security’s    Deferred      Action       for     Childhood     Arrivals

(DACA) program. 1



                                        B.

     Mother and the children initially lived with her mother in

Florence.     Within a short time, Mother enrolled the older child,

F.C.G. (Son), in the third grade at Greenwood Elementary.                      The

younger    child,   A.C.G.,   was   not      old    enough   to   attend   school.

Neither Mother nor Son spoke English when they arrived, and one

of Mother’s sisters helped register Son for school.                  During this

time, Mother worked for her mother and sisters.                      Sometime in

2013, Mother met her current boyfriend, Jose Vasquez (Vasquez).

     In January 2014, in order to have more space, Mother and

the children moved out of her mother’s home and into a mobile

home owned by one of Mother’s sisters.                 Their new home was in

neighboring    Darlington     County,       South   Carolina.      Upon     moving,

Mother withdrew Son from Greenwood Elementary and enrolled him

at Brockington Elementary in Darlington on February 4, 2014.

That same month, Vasquez moved in with Mother and the children.




     1 DACA does not confer formal immigration status.        As
currently implemented, the program permits participants to defer
removal and remain in the United States if they meet certain
conditions.   See, e.g., Arizona Dream Act Coalition v. Brewer,
No. 15-15307, __ F.3d __, 2016 WL 1358378, at *1-*2 (9th Cir.
Apr. 5, 2016).


                                        5
     Son   completed       the    2013-2014   school    year   at   Brockington

Elementary.        He was absent from school eight days during the

spring term.       Son made decent grades and worked with the English

for Speakers of Other Languages (ESOL) program.

     In November 2014, Mother, Vasquez, and the children moved

to their current home, a mobile home owned by Vasquez’s father

in Darlington County.            The location of their new home required

Mother to transfer Son to another Darlington school, St. John’s

Elementary.



                                       C.

     On October 27, 2014, Father filed a petition in district

court, seeking the return of the children to Mexico under the

Hague Convention.          Father argued that when children under the

age of 16 have been wrongfully removed from their country of

habitual residence, the Convention requires the country to which

the children have been brought to promptly order their return.

     On    January    5,    2015,    Father    and    Mother   filed   a     joint

stipulation of facts.             The stipulated facts established that

Mother had wrongfully removed the children from Mexico, their

state of habitual residence.           On February 4, 2015, Mother filed

an answer to Father’s petition.               Mother asserted that certain

exceptions    to    the    Convention’s     general    rule    of   return    were

applicable here.       Specifically, Mother argued that:            (1) Son was

                                        6
now settled in his new environment in South Carolina; (2) Son

was   a   mature   child   who    objected      to   his    return;     and    (3) the

children faced grave risk if returned.

      The district court held a bench trial on May 11 and 12,

2015.     The district court heard testimony from Father, Mother,

Mother’s mother and two sisters, Vasquez and his father, one of

Mother’s friends from church, and several of Son’s teachers and

school    officials.       Son    also      underwent   a    forensic    interview,

which was reviewed by the district court. 2

      Following      trial,      the    district     court     issued     an       order

enumerating    its     factual     findings      relevant     to   the    issue       of

whether Son was now settled in South Carolina.                        The district

court noted that Son’s forensic interview indicated that Son can

speak, understand, and converse in English.                   The district court

characterized      this    fact        as   “significant      evidence        of     his

acclimatization to his new environment given the fact that he

could not speak any English when he arrived in August of 2013.”

J.A. 442.     With regard to Son’s academic performance, Son’s most

recent report card showed that he received all As and Bs except


      2A.C.G. was not interviewed because of his young age. On
the second day of trial, the parties informed the district court
that they did not want the children to be separated.     To that
end, the parties stipulated that whatever decision the court
made concerning one child would apply to the other.        For a
variety of reasons, this resulted in the trial focusing on the
application of the Convention to Son’s circumstances.


                                            7
for one C in his Science and Math class in the first term of the

year.   Son’s English teacher testified that Son has a good grasp

of the language and was expected to receive an A at the end of

the current term in his English and Language Arts class.                          Son is

enrolled in the ESOL program, although Son’s English teacher

testified     that    Son   does   not        receive    any     of    the       special

accommodations       generally   afforded       to    ESOL     participants.          The

district court described Son as “perform[ing] exceptionally well

in school.”    J.A. 443.

     The district court found that Son has substantial family

ties in his new environment, with a number of family members

living nearby including his grandmother, two aunts, and several

cousins.      The    district    court        found    that    Son    has    extensive

contact with those family members and attends numerous family

gatherings.     The district court also found that the family has

strong ties to the local community through successful ownership

and operation of various local businesses.                     The district court

credited    testimony    that    Mother       and    Vasquez    are   in     a   stable,

loving relationship and that they eventually plan to marry.                          Son

regularly     attends    church,    and        the    district       court       credited

testimony that he gets along well with the other children and

has friends at the church.          The district court also found that

Son has friends elsewhere in his new environment.                      One of Son’s

teachers testified that Son is well-liked by his peers and has a

                                          8
number of friends in class.                   Evidence also showed that Son plays

with other children in his neighborhood.

       The     district      court       further         found       that    despite        Mother’s

admitted unauthorized presence in the United States, and her

concomitant        lack     of    legal       authorization           to    work,      Mother    has

remained gainfully employed and consistently earned an income

since her arrival.                The district court found that Mother “is

clearly able to provide for the minor children” and that the

children       were    always       provided            adequate      clothing,        food,     and

shelter.       J.A. 444.          Mother’s mother and sisters also testified

that    they    would       be    willing      to       help    Mother      and     the     children

financially if needed.

       With respect to Son’s home life, the district court found

that    Mother     had      maintained         a    stable       residence        in    Son’s    new

environment.          Although the evidence established that she had

lived    with    the      children       in    three       different        homes      in    roughly

fourteen months, each home was in the same general area in South

Carolina     and      the   moves       did    not       disrupt      the    children’s        daily

lives.       The      district      court      found       that       Mother’s      reasons      for

moving    each      time     were       reasonable,            and    did    “not      reflect    an

unstable       existence”         for    Son       or    an     attempt      to     conceal      his

whereabouts.          Id.        The district court found that Son “ha[s] a

stable home life in [his] new environment.”                            Id.



                                                   9
       Both Mother and Vasquez are present in the United States

without authorization.           They have both been arrested for traffic

violations.       Mother lacks legal authorization to work in the

United States, and she conceded that she pays no taxes on the

income she earns.          Neither Mother nor Vasquez has ever been

subject to deportation proceedings.                The district court found

Son’s own immigration status a “cause for concern,” but noted

that “as a practical matter, it is highly unlikely that [he]

will face deportation anytime soon.”                  Id.    The district court

further noted that several of Son’s relatives had lived in the

area without legal authorization for an extended period of time;

despite     the    lack    of        authorization,      they     “operate     local

businesses and make positive contributions to the community.”

J.A.     445.     The district court concluded that there is nothing

to suggest that Son’s immigration status “is likely to upset the

stability of [his] life in [his] new environment” and further

found    that   there    was    no    indication   that     Son   was   “likely   to

suffer    any     harm    from       [an]    inability      to    receive    certain

government benefits.”          Id.

       The district court found that the children “are well-cared

for, have access to medical care, and are supported by a network

of family and friends.”              Id.    The district court characterized

the factual record as containing “strong evidence that the minor



                                            10
children are well-settled in their new environment” and, “by all

accounts, are thriving.”        J.A. 453.

     The district court then addressed Mother’s argument that

the Hague Convention did not require it to order Son’s return

because he was now settled in his new environment.                 The district

court agreed that the Convention did not require it to order Son

returned   if    Mother     established      that   Son   was    settled.   The

district court noted that the Convention does not define what it

means for a child to be “settled.”             The district court therefore

looked to the totality of the circumstances to determine whether

Son was connected to his new environment such that an order to

return him would be harmfully disruptive.                 The district court

ultimately      concluded    that   a    preponderance      of    the   evidence

established that Son was now settled in his new environment.

Consistent with that conclusion, the district court declined to

order the children returned to Mexico. 3            Father now appeals.




     3 With respect to Mother’s other arguments against return,
the district court concluded that Son was not sufficiently
mature such that his objection to return should be taken into
account, and further concluded that Mother had failed to
establish that the children would face grave risk if returned.
Mother has cross-appealed the district court’s decision on Son’s
maturity.   Because we affirm the district court’s decision not
to order Son’s return under the Convention’s “now settled”
exception, we need not address Mother’s alternative argument and
we dismiss her cross-appeal as moot.


                                        11
                                             II.

      We review the district court’s findings of fact for clear

error and review its construction and application of the Hague

Convention de novo.            Maxwell v. Maxwell, 588 F.3d 245, 250 (4th

Cir. 2009); Miller v. Miller, 240 F.3d 392, 399 (4th Cir. 2001).



                                          III.

                                             A.

      “To address ‘the problem of international child abductions

during      domestic     disputes,’      in    1980   the   Hague    Conference    on

Private      International       Law     adopted      the   [Hague     Convention].”

Lozano v. Montoya Alvarez, 134 S. Ct. 1224, 1228 (2014) (quoting

Abbott v. Abbott, 560 U.S. 1, 8 (2010)).                      “The United States

ratified the Hague Convention in 1988, and Congress implemented

the Convention that same year through the International Child

Abduction         Remedies     Act     (ICARA).”        Id.     at   1229     (citing

102 Stat. 437, codified at 22 U.S.C. §§ 9001-9011).

      A primary aim of the Convention is to deter parents from

taking children across international boundaries in search of a

more sympathetic court to resolve custody disputes.                     See Miller,
240 F.3d     at    398.       To    that    end,    the   Convention’s      central

operating feature is the “return remedy”:                     when a child under

the   age    of     16   has   been    wrongfully     removed   from    his   or   her

country of habitual residence, the country to which the child

                                             12
has been brought generally must order the prompt return of the

child.    Abbott, 560 U.S. at 9.

       Importantly,        the     return           remedy       does      not    alter       the

pre-existing allocation of custody rights between parents; the

Convention generally leaves ultimate custodial decisions to the

courts     of    the     country       of    habitual        residence.          Id.         “The

Convention is based on the principle that the best interests of

the   child      are    well     served      when     decisions          regarding     custody

rights are made in the country of habitual residence.”                                       Id.

at 20.      The     return       remedy,      in     effect,       “lays    venue      for   the

ultimate        custody    determination             in    the      child’s      country      of

habitual residence rather than the country to which the child is

abducted.”       Lozano, 134 S. Ct. at 1228.

       However,        “[t]he    return       remedy       is      not   absolute.”          Id.

at 1229.        The Convention provides a limited number of narrow

exceptions to the general rule of return.                            Miller, 240 F.3d at

398-99, 402.           One such exception is found in Article 12 of the

Convention.         Article       12    states       the   general        rule    that     where

appropriate proceedings are commenced within one year of a child

being wrongfully removed, a court “shall order the return of the

child    forthwith.”            Convention,         art.     12,    19    I.L.M.      at   1502.

Article 12 further provides that even if this one-year period

has expired, a court shall nevertheless order return “unless it

is    demonstrated        that    the       child    is    now      settled      in    its    new

                                              13
environment.”         Id.     In other words, the Convention does not

require a court to order a child returned if the action under

the   Convention       was    not     commenced          within    one       year    of    the

abduction     and    the     child    is    now    settled        in   her     or    his   new

environment.        See Miller, 240 F.3d at 402 n.14.



                                             B.

      Father does not dispute that the one-year period elapsed

before   he    commenced       this        action.         Whether       the     Convention

requires that Son be ordered returned to Mexico thus turns on

whether Son is now settled in his new environment.                             Under ICARA,

Mother bears the burden of establishing that Son is settled by a

preponderance of the evidence.               22 U.S.C. § 9003(e)(2)(B).



                                             1.

      ICARA    mandates        that       courts     “shall       decide”       cases      “in

accordance with the Convention.”                     22 U.S.C. § 9003(d).                  The

Hague Convention, however, does not define what it means for a

child to be “settled.”             See Lozano v. Alvarez, 697 F.3d 41, 56

(2d   Cir.    2012),       aff’d     in    part    sub    nom.     Lozano       v.   Montoya

Alvarez, 134 S. Ct. 1224 (2014).                   We have not yet construed the

term “settled” in the Convention, although other courts have had

occasion to do so.



                                             14
     In   Lozano,   the     Second   Circuit   began   by   noting      that   the

natural meaning of the term “suggests a stable and permanent

relocation of the child.” 697 F.3d at 56.     The court also noted

that a report prepared by the official Hague Conference reporter

for the Convention, Elisa Perez-Vera, cautioned against allowing

Convention   exceptions      to    swallow   the   basic    rule   of    return:

“[exceptions] are to be interpreted in a restrictive fashion if

the Convention is not to become a dead letter.” 697 F.3d at 52,

56 (quoting Perez-Vera Report ¶ 34).            Accord, e.g., Miller, 240
F.3d at 402 (explaining that the exceptions to return under the

Convention are “narrow”). 4          Consistent with this principle, the

Department   of     State    has     interpreted    “settled”      to    require

“substantial evidence of the child’s significant connections to

the new country.”     Lozano, 697 F.3d at 56 (quoting Department of

State, Hague International Child Abduction Convention; Text and

Legal Analysis, 51 Fed. Reg. 10,494, 10,509 (Mar. 26, 1986)).

In light of these various considerations, the Second Circuit

concluded that “settled” in this context means “that the child


     4 The Supreme Court has noted that the Perez-Vera Report is
often cited by courts interpreting the Hague Convention, but
that it remains an open question whether the Report is entitled
to any greater weight than general scholarly commentary.
Abbott, 560 U.S. at 19.    We need not answer that question now,
as we accord no special weight to the Report.      The Report is
consistent with a variety of sources all counseling the same
construction of the “settled” exception.



                                       15
has significant emotional and physical connections demonstrating

security,   stability,    and   permanence   in   its   new   environment.”

Lozano, 697 F.3d at 56.

     The Second Circuit’s approach to treaty interpretation in

Lozano is consistent with our own. 5          We find the analysis in

Lozano to be persuasive, and thus agree that for a child to be

settled within the meaning of the Convention, the child must

have significant connections demonstrating a secure, stable, and

permanent life in his or her new environment.                 Accord, e.g.,

Hernandez v. Garcia Pena, No. 15-30993, __ F.3d __, 2016 WL
1719955, at *4 (5th Cir. Apr. 28, 2016) (citing with approval to

the Lozano analysis). 6




     5 When a treaty does not define an operative term, we turn
to other sources for guidance, including judicial constructions,
history, and the purpose of the treaty, as well as the meaning
attributed to the term by government agencies charged with the
treaty’s negotiation and enforcement.   See Ordinola v. Hackman,
478 F.3d 588, 595 (4th Cir. 2007); United States v. Al-Hamdi,
356 F.3d 564, 570 (4th Cir. 2004).

     6 Some courts have characterized the “settled” analysis as
asking whether, “at least inferentially, return would be
disruptive with likely harmful effects.”   In re D.T.J., 956 F.
Supp. 2d 523, 534 (S.D.N.Y. 2013) (citations omitted). This is
functionally the same standard as we articulated above.
Ordering a child’s return will generally sever whatever
immediate connections a child has to his or her new environment.
If those connections are significant enough that the child’s
life is secure, stable, and permanent, a return order is likely
to be harmfully disruptive.


                                    16
                                           2.

        The Convention and ICARA are also silent regarding what

facts     a    court       should       consider       in     making     a     “settled”

determination.         See Lozano, 697 F.3d at 56.                 The text of the

Convention      does      not   place    any    limits      on   the    categories    of

evidence that a hearing court may consider.                       Given the lack of

any   textual      limitation,      courts      should      consider     any   relevant

circumstance        that        demonstrates       security,           stability,     or

permanence—or       the    lack   thereof—in       a    child’s    new    environment.

Such a totality-of-the-circumstances analysis serves the purpose

of the “settled” exception and is consistent with the analytic

approach      in   decisions      of    our    sister       circuits.        See,   e.g.,

Hernandez, __ F.3d __, 2016 WL 1719955, at *4; Lozano, 697 F.3d

at 56-57; In re B. Del C.S.B., 559 F.3d 999, 1009 (9th Cir.

2009); Lops v. Lops, 140 F.3d 927, 946 (11th Cir. 1998).

        We note that the more recent of these decisions have tended

to enumerate various factors a court should consider in making a

“settled” determination.            The district court here looked to the

factors articulated by the Second Circuit in Lozano:

        (1) the age of the child; (2) the stability of the
        child’s residence in the new environment; (3) whether
        the child attends school or day care consistently;
        (4) whether the child attends church [or participates
        in   other   community    or   extracurricular   school
        activities] regularly; (5) the respondent’s employment
        and financial stability; (6) whether the child has
        friends and relatives in the new area; and (7) the
        immigration status of the child and the respondent.

                                           17
697 F.3d at 57.             The district court correctly recognized that

such factors are non-exhaustive, and in a particular case some

of    these     considerations             may       not     apply    and       additional

considerations        may     be    relevant.           Additionally,       there    is    no

formulaic     way   to      tabulate       or   weigh      any   particular       factor   or

circumstance.       Thus, while we agree that the use of such factors

may   be   helpful       in   guiding       factual        development    and     analysis,

their use should not obscure the ultimate purpose of the court’s

inquiry.       This      inquiry     is,        as   explained     above,     a    holistic

determination       of    whether      a    child     has    significant      connections

demonstrating a secure, stable, and permanent life in his or her

new environment. 7

      Before    turning        to    consider        whether      Son’s   circumstances

establish that he is now settled, we stress that the “settled”

      7In her brief, Mother argues that “the trial court’s
findings on the presence of each factor should be reviewed for
clear error.” Appellee’s Br. 11. This is not correct. We need
not independently review such “findings,” because the “presence”
or “absence” of a factor does not have a meaningful, independent
effect. Likewise, a district court does not err if it declines
to assign each underlying fact to a specific factor or factors.
There is at bottom here a single legal question for the district
court to answer, and for us to review:     “Is Son now settled?”
We review this ultimate issue de novo. See Miller, 240 F.3d at
399; In re B. Del C.S.B., 559 F.3d at 1008 (“[A] conclusion as
to whether a child is ‘settled’ in her new environment, though
fact-specific, ultimately rests on a legal determination of
whether the discrete facts add up to a showing that she is
‘settled’ within the meaning of Article 12.” (quotation
omitted)).



                                                18
analysis         should     not    be       transmuted    into     a    consideration          of    a

child’s best interests.                     Courts often use a “best interests of

the    child”          standard        in    custody     disputes,          but    we    are    not

resolving         a    custody         dispute.         “The     Convention        and    [ICARA]

empower courts in the United States to determine only rights

under the Convention and not the merits of any underlying child

custody      claims.”             22    U.S.C.     §    9001(b)(4);         see    also,       e.g.,

Friedrich         v.    Friedrich,          78 F.3d 1060,    1067      (6th    Cir.       1996)

(“[The Convention’s exceptions] are not a basis for avoiding

return of a child merely because an American court believes it

can better or more quickly resolve a [custody] dispute.”).                                           A

court determining whether a child is settled must focus on the

significance           of   the    child’s        connections          to   her    or    his    new

environment; it should not compare the child’s current situation

with       her    or    his   prior          situation     or    expected         situation         if

returned. 8




       8
       The Convention elsewhere contemplates that, in limited
circumstances, a court may consider conditions of life in the
country of habitual residence. For example, Article 13 provides
an exception to return where “there is a grave risk that his or
her return would expose the child to physical or psychological
harm or otherwise place the child in an intolerable situation.”
Convention, art. 13, 19 I.L.M. at 1502.


                                                  19
                                            3.

      We   now    turn   to    the    district      court’s    application   of   the

Convention        to   Son’s        circumstances.         Father’s     overarching

argument     on    appeal      is    that    the    district    court   erroneously

concluded    that      the    totality      of   the   circumstances    established

that Son was “settled.”             Father suggests that the district court

reached the wrong conclusion by:                   (1) overstating the stability

of   Son’s   living      arrangements        and    schooling,    (2)   overstating

Mother’s financial security and the robustness of her support

structure, and (3) ignoring the destabilizing effect of Son’s

immigration status.          We disagree.



                                            a.

      With regard to Son’s living arrangements and schooling, it

is undisputed that he has lived in three different homes since

arriving in the United States in 2013.                   Although each home was

in the same geographic area in South Carolina, Son was required

to enroll at a new school with each move.                      One consequence was

that Son was absent from school a non-trivial number of days.

Father suggests that such moves are inherently destabilizing and

contends that Mother “presented no evidence establishing that

[Son]   could      adjust     to    those   new    environments.”       Appellant’s

Br. 24.



                                            20
       In general, when all other things are equal, moving to a

new home might reasonably be expected to destabilize a child’s

life for some period of time.                 But all other things are rarely

equal.     The record does not indicate that either of Mother’s two

moves     after    arriving       in    South       Carolina     was     compelled       by

instability at the former residence.                  She was not, for example,

evicted or forced from a condemned apartment.                         Rather, each move

appears    to     represent      part    of     a   natural      progression       to    an

improved living situation.               Upon arriving in South Carolina,

Mother    first    lived    with   the    children         in   her    mother’s    house.

J.A.    444.      Within     a   few    months      she    moved      herself   and     the

children into a bigger home.                  Id.     She ultimately moved once

more to share a home with Vasquez.                        Id.    The district court

found that the final move “was within the same community and

school district in Darlington County,” id., and that Vasquez and

Mother “are involved in a stable, loving relationship and . . .

eventually plan to marry.”              J.A. 432.         On the whole, the record

suggests       that   each       move    broadly          represented      an     overall

improvement in living conditions for the family.

       Regardless, however, of the reasons behind each move, the

question is whether Son is “now settled.”                          Father is correct

that even if Mother’s reasons for moving are unimpeachable, if

Son could not adjust to his environment because of them, he will

not be settled.            However, the record indicates that Son has

                                          21
adjusted quite well.            The district court found that Son had

rapidly    learned    English    such   that    he   was   earning      As     in    his

English    classes    without    any    accommodations      and   that       Son     had

“consistently attended elementary school and done above-average,

if not well.”        J.A. 445.    Nothing in the record indicates these

findings    are    clearly    erroneous.        Father     argues       that       Son’s

academic performance is not suggestive of a stable home life or

an ability to adjust to his environment, but we think otherwise.

It is not impossible for a child with an unstable home life to

do quite well in school, but it is certainly more difficult.                          It

was reasonable for the district court to infer that Son’s strong

academic development suggests a baseline stability to his life.

Additionally, Son’s language acquisition and report cards are

only part of the evidence of a successful adjustment to his

environment.       For example, the district court also found that

Son had established friendships at school, church, and in his

neighborhood, and that Son was “well-liked by his peers.”                           J.A.

443.       These   findings      are    not    clearly     erroneous         and     are

additional evidence of Son’s successful adjustment.                          We thus

reject     Father’s    contention       that   Mother      has    not    presented

evidence of Son’s ability to adjust to his new environment, or

that the moves necessarily prevent Son from having stability and

permanence in his life.



                                        22
                                         b.

       We next turn to Father’s contention that Mother and Son

lack a financial or social support network, such that Son leads

an insecure life in his new environment.                 This contention is not

supported by the record.          In fact, the record strongly suggests

the opposite.

       The district court’s bottom line findings were that Mother

“is clearly able to provide for the minor children,” J.A. 444,

that   they    “are    provided    with       adequate     clothing,    food,    and

shelter,” id., and “that the minor children are well-cared for,

have access to medical care, and are supported by a network of

family and friends.”        J.A. 445.         The district court additionally

found that Son has “a significant number of family members in

the area . . . . [and has] extensive contact with those family

members and attend[s] numerous family gatherings.”                      J.A. 443.

These findings are not clearly erroneous.                     Father repeatedly

suggests      that    Mother’s    immigration      status—which        we   discuss

below—should have prevented her from developing a support system

and providing for Son’s needs.            Whether or not that is a useful

expectation a priori, the record makes plain that Mother has

more   than    provided   for    Son’s    needs.      As    the   district      court

found, “[the children,] by all accounts, are thriving.                          Since

their arrival, both children have gained weight and are happy



                                         23
and       healthy.          [Son]    is   doing      well    in    school    and    has   many

friends.”         J.A. 453.



                                                c.

          We   now     turn   to     Father’s     main      argument   concerning         Son’s

immigration status.                 Father argues that the lack of any lawful

immigration status for Mother or Son (and to a lesser extent for

Vasquez and various family members), is inherently destabilizing

in    a    way     that     necessarily     prevents         Son   from     being     settled.

Father provides an extensive accounting of services and benefits

that       are    legally      unavailable        to     individuals        lacking     lawful

status           and    describes         various        potential          adverse       legal

consequences           to     Mother’s     and       Son’s     continued       unauthorized

residence in the United States.                      Father argues that the district

court “ignore[d] the destabilizing effect” of Son’s immigration

status, Appellant’s Br. 25, and that it misinterpreted the role

immigration status plays in the “settled” analysis.

          As an initial matter, the district court clearly did not

ignore the fact that Mother and Son lack a lawful immigration

status.          The district court’s opinion includes a lengthy and

thoughtful discussion grappling with the facts and consequences

of their status.              In any event, as explained below, the district

court’s ultimate conclusion as to the role of immigration status

in the analysis was correct.

                                                24
       Neither          the   Hague    Convention      nor   ICARA   makes     a    lack   of

immigration status a bar to finding that a child is settled.

Indeed, it runs counter to the purpose of the exception to read

such     a    categorical        bar     into    the    treaty.       If   a       child   is

functionally settled, such that ordering his or her return would

be harmfully disruptive, it would be odd to nevertheless order

that disruption based on a formal categorization.                            Cf. Lozano,
697 F.3d at 56-57 (“[T]he Convention’s overarching focus [is] on

a child’s practical well-being.”).                     The three other circuits to

have considered the issue have each concluded “that immigration

status is neither dispositive nor subject to categorical rules,”

but should instead be considered in the totality of the child’s

circumstances.            Hernandez, __ F.3d __, 2016 WL 1719955, at * 5;

see also, Lozano, 697 F.3d at 57; In re B. Del C.S.B., 559 F.3d

at 1010.          We agree.

       In considering the impact of Mother’s and Son’s immigration

status       on    the    totality     of   Son’s      circumstances,      the      district

court properly focused on the manifested practical impact on the

security, stability, and permanence of Son’s life.                         As discussed

earlier,          the    district     court     made    numerous     factual       findings

concerning Son’s assimilation into his new environment and the

overall stability of his academic, social, religious, and family

life.        After carefully reviewing the record, these underlying

factual findings do not appear clearly erroneous to us and we

                                                25
will not disturb them.           In considering the impact of immigration

status, the district found that “there is nothing to suggest

that, at this moment, or in the near future, the immigration

status of the minor children is likely to upset the stability of

their life in their new environment.”                    J.A. 445.       The district

court further found that there was no indication that Son was

“likely   to     suffer    any    harm    from       [his]   inability      to    receive

certain government benefits” due to his status.                      Id.    As before,

none of the record facts the district court points to in support

of these conclusions is clearly erroneous.

      Even if we assume that Son’s immigration status made it

more difficult for him to settle into his new environment, or

makes him relatively less settled than he would otherwise be,

neither       assumption   precludes       Son       from    being    settled        as     a

practical matter.          As explained above, a court’s proper task

here is to consider Son’s overall situation.                      As in all lives,

there may be destabilizing influences that are compensated for

by    other    stabilizing       ones.         The    record    facts      as    a   whole

establish that Son has developed significant connections to his

new   environment     such       that    his    life    is     stable,     secure,        and




                                          26
permanent; if his immigration status is destabilizing, something

else is apparently compensating. 9



                                        d.

     In sum, we do not think that the district court made any

essential factual findings that were clearly erroneous.                         The

district court applied those facts to the correct legal standard

under the Convention.       Reviewing the record facts as a whole, we

agree    with   the   district   court   that      a    preponderance    of   those

facts     establishes     that    Son        has       significant    connections

demonstrating a secure, stable, and permanent life in his new

environment.      Son is therefore “settled” within the meaning of

the Convention.



                                     IV.

     Father makes one additional argument on appeal that merits

consideration.        He argues that even if a child is “settled,”

courts    nevertheless     retain    discretion          to   order     the   child

returned and that the district court erred in failing to do so.

     9 Some of Father’s arguments concerning the impact of Son’s
immigration status on his future well-being may have more
salience in a custody determination. As we noted earlier, we do
not undertake any determination about whether Son’s interests
are better served residing with his mother or his father.      A
court that ultimately makes such a determination will need to
consider a variety of historical facts and circumstances that
are not relevant to our decision here.


                                        27
We   agree   that   a   “settled”   determination     does   not   preclude   a

court from ordering a child returned.                We disagree, however,

that the district court erred in declining to do so.

      We have previously held that under the Hague Convention

courts retain the discretion to order return even if one of the

exceptions is proven.         Miller, 240 F.3d at 402.         This retained

discretion flows from the fact that although Article 12 permits

a court to decline to order the return of a settled child, it

does not require the court to so decline.             Consistent with this

structure, Article 18 specifically provides that provisions of

the Convention such as Article 12 “do not limit the power of a

judicial or administrative authority to order the return of the

child at any time.”       Convention, art. 18, 19 I.L.M. at 1503.

      However, the Convention provides no explicit guidance as to

when a court should exercise such discretion.                In a concurring

opinion      in     Lozano,     Justice      Alito     suggested      several

considerations that might counsel in favor of ordering return

notwithstanding an applicable Convention exception. 134 S. Ct.

at 1237 (Alito, J., concurring).           Father urges us to adopt these

considerations as an operative legal standard, but we see no

need to do so at this time. 10


      10The district court in fact considered Justice Alito’s
suggested factors as part of its analysis and concluded that
they weighed against discretionary return.


                                      28
     It    is       sufficient   for   present   purposes     to   note    that    the

discretion to order return is grounded in principles of equity.

See, e.g., Yaman v. Yaman, 730 F.3d 1, 4, 21 (1st Cir. 2013).

Here, we are not persuaded that equitable considerations warrant

ordering    Son’s       return. 11      Father     stresses   the       inequity    of

Mother’s wrongful removal of the children and the need to deter

such abductions.           The Convention “of course . . . reflects a

design to discourage child abduction.”                 Lozano, 134 S. Ct. at

1235.      “But the Convention does not pursue that goal at any

cost.”    Id.

     If we were to hold that wrongful removal in itself should

lead courts to exercise their retained discretion in the face of

an   established        Convention      exception,    we    would       render     that

exception       a    nullity:     a    necessary    predicate      to    considering

whether a child is “settled” is a determination that the child

was wrongfully removed; if the latter were sufficient to warrant

ordering return, the settled determination would be meaningless.

Just as we were mindful that the Convention’s “[exceptions] are

to be interpreted in a restrictive fashion if the Convention is

not to become a dead letter,” Lozano, 697 F.3d at 56 (quoting

     11 Father suggests there is debate as to whether such a
“non-return” decision should be reviewed de novo or for abuse of
discretion. Appellant’s Br. 17-18 (citing Yaman, 730 F.3d at 4,
and In re B. Del C.S.B., 559 F.3d at 1008-09).      We need not
decide the issue here, as we do not think the district court
reversibly erred under either standard.


                                          29
Perez-Vera      Report   ¶   34),    we    are    also    mindful   that    the

Convention’s signatories did not intend the exceptions to be

dead letters either.

     As   the    district    court   noted,      beyond   the   fact   of   the

wrongful removal, “[t]here was no inequitable conduct such as

concealment on [Mother’s] part.”           J.A. 453.      Father’s arguments

to the contrary are not persuasive.              We conclude that equitable

principles do not weigh in favor of ordering Son’s return.



                                      V.

     For the foregoing reasons, we affirm the district court’s

determination that Son is “settled” within the meaning of the

Hague Convention and affirm its decision not to exercise its

discretion to order Son returned.

                                                                       AFFIRMED




                                      30